EXHIBIT 10(x)


2012 PLUM CREEK TIMBER COMPANY, INC. STOCK INCENTIVE PLAN
2013 AWARD AGREEMENT




This AWARD AGREEMENT made as of the 4th day of February 2013 (the “Agreement”),
between Plum Creek Timber Company, Inc., a Delaware corporation (the “Company”),
and the individual identified on the Award Agreement Acceptance attached hereto
(the “Acceptance”), an employee of Plum Creek Timberlands, L.P., a subsidiary of
the Company (“Employee”). In recognition of the important contributions that
Employee makes to the success of the Company, and in consideration of the mutual
agreements and other matters set forth herein and in the 2012 Plum Creek Timber
Company, Inc. Stock Incentive Plan, as the same may be amended from time to time
(the “Plan”), which Plan is incorporated herein by reference as a part of this
Agreement, the Company hereby grants to Employee under the Plan the following
long-term incentive awards on the terms and conditions set forth below.


A.Definitions. Capitalized terms used herein, unless otherwise defined herein,
shall have the meanings ascribed to such terms in the Plan. The following
definitions will apply for purposes of this Agreement:


1.
“Award” means an Award of Restricted Stock Units and/or Value Management Award
granted hereunder and under the Plan.



2.
“Grant Date” means the date of this Agreement.



3.
“Peer Group” means the Company’s peer group set forth in Section C.3. hereof.



4.
“Performance Goals” means the performance goals set forth in Section C.4 hereof.



5.
“Performance Period” means the three-year period beginning on January 1, 2013
and ending on December 31, 2015.



6.
“Restricted Period” means the four-year period beginning on the Grant Date and
ending on February 3, 2017.



7.
“Securities Act” means the Securities Act of 1933, as amended.



8.
“Total Shareholder Return” means a computation consisting of the price
appreciation or depreciation of the Stock, plus dividends paid, as calculated by
the Committee in its reasonable discretion.



9.
“Vested” or “Vesting” means that portion of the Restricted Stock Units that are
paid and transferred to Employee in shares of Stock and as to which Employee has
acquired a non-forfeitable right in accordance with the vesting schedule in
Section B.2.



10.
“Vesting Dates” means the dates set forth in the vesting schedule in Section C.2
of this Agreement.



B.
Restricted Stock Unit Award.



1.Grant of Restricted Stock Units. The Company hereby grants to Employee that
number of Restricted Stock Units as is set forth in the Acceptance, on the terms
and conditions set forth herein and in the Plan, and subject to such other
restrictions, if any, as may be imposed by law.


2.Vesting and Payment of Restricted Stock Units. The Restricted Stock Units
shall be Vested in 25% increments each year of the Restricted Period on February
3rd, conditioned upon Employee’s continued employment with the Company as of
each Vesting Date during the Restricted Period, all according to the





--------------------------------------------------------------------------------




following schedule:


Date                            Percentage of Vested Units    
Prior to February 3, 2014                             0%
February 3, 2014                              25%
February 3, 2015                              50%
February 3, 2016                              75%
February 3, 2017                            100%






Within a reasonable period of time after each Vesting Date (and in no event
later than the March 15th following the year in which the applicable Vesting
Date occurs), the Company shall pay and transfer to Employee a number of shares
of Stock equal to the aggregate number of Restricted Stock Units that Vested on
such Vesting Date. In the event that Employee’s employment with the Company
terminates prior to the end of the Restricted Period for any reason other than a
termination of employment due to death or Disability or in accordance with
Section 10(b) of the Plan (qualifying terminations of employment within one year
following a Change in Control), then any portion of Restricted Stock Units that
has not then become Vested shall be forfeited automatically.
Notwithstanding anything herein to the contrary, upon a Change in Control, the
Restricted Stock Units shall be subject to Section 10 of the Plan.


3.Cash Upon Payment of Dividends. If on any date the Company shall pay any
dividend on the Stock, then the Company shall pay to Employee a cash amount
equal to the product of the number of Restricted Stock Units granted hereunder
multiplied by the per share amount of any such dividend (or, in the case of any
dividend payable in property other than cash, the per share value of such
dividend, as determined in good faith by the Board).
4.Withholding of Tax Upon Payment of Stock or Cash. Any obligation of the
Company to pay and transfer to Employee Stock pursuant to Section B.2 or cash
pursuant to Section B.3 shall be subject to the satisfaction of all applicable
federal, state and local income and employment tax withholding requirements as
determined by the Company, and in connection therewith the Company is hereby
authorized to withhold from any cash or Stock remuneration then or thereafter
payable to Employee any tax required to be withheld by reason of such resulting
compensation income.


C.
Value Management Award.



1.Grant of Value Management Award. The Company hereby grants to Employee a Value
Management Award measured with reference to the number of units set forth in the
Acceptance, on the terms and conditions set forth herein and in the Plan, and
subject to such other restrictions, if any, as may be imposed by law.


2.Face Value. Each Value Management Award unit shall have a face value of $100.


3.Peer Group. For purposes of this Agreement, the Company’s peer group (the
“Peer Group”) shall be comprised of three components: (a) the industry peer
group companies set forth in Exhibit A to this Agreement; (b) companies in the
S&P 500 Index; and (c) companies in the Morgan Stanley REIT Index; provided,
that each of the foregoing Peer Group components shall be subject to equitable
adjustment by the Committee in its sole discretion to the extent that one or
more companies in any component grouping shall cease to maintain separate legal
existence by reason of merger or legal dissolution or otherwise, or shall no
longer be part of the applicable index. For purposes of determining values
earned for the Value Management Award units granted hereby, the components of
the Peer Group will be given the following weightings: industry group 25%; S&P
group 50%; and REIT Index group 25%.





--------------------------------------------------------------------------------






4.Performance Goals. The performance goals for the Value Management Award
granted hereby (the “Performance Goals”) shall constitute a measure of Total
Shareholder Return over the Performance Period, relative to that of the Peer
Group, as set forth below:


Relative Performance                Value Management Award Earned        


At or above the 85th percentile            200% of face value            


Between the 25th and 85th percentiles        Sliding scale between 0% and 200%


Below the 25th percentile                0% of face value


Following completion of the Performance Period, the Committee will calculate the
Total Shareholder Return of the Company and that of each of the companies in
each component of the Peer Group, and will rank the Company’s performance by
percentile for each component of the Peer Group. Upon a determination by the
Committee of the Company’s relative performance for each group as weighted
pursuant to Paragraph C.3., an amount with respect to each component will be
paid in accordance with Paragraph C.5 to Employee equal to (a) the aggregate
face amount of the Value Management Award multiplied by (b) the percentage
amount corresponding to the identified percentile ranking as set forth above.


5.Time and Form of Payment. All payments with respect to the Value Management
Award shall be made within a reasonable time following the end of the
Performance Period, but in no event later than the March 15th following the end
of the Performance Period. If at the end of the Performance Period Employee is
in full compliance with the minimum requirements for stock ownership as set
forth in the Company’s Stock Ownership Guidelines for Executive Officers, as in
effect on such date, amounts earned shall be paid 100% in cash, less any
required tax withholding, or a combination of cash and Stock, as elected by
Employee. If at the end of the Performance Period Employee is not in full
compliance with the minimum requirements for Stock ownership as set forth in the
Company’s Stock Ownership Guidelines for Executive Officers, as in effect on
such date, any amounts earned shall be paid in that number of shares of Stock
necessary to bring Employee into full compliance with such minimum requirements
up to 50% of the total amount paid, with the balance, less any required tax
withholding, paid either in cash or a combination of cash and Stock as elected
by Employee.


6.Termination of Employment; Change in Control. If Employee’s employment
terminates for any reason prior to the completion of the Performance Period
relating to the Value Management Award (other than termination due to death or
Disability pursuant to Section 10 of the Plan), no Value Management Award shall
be payable to Employee. Notwithstanding anything herein to the contrary, upon a
Change in Control, the Value Management Award shall be subject to Section 10 of
the Plan.


7.Withholding of Tax Upon Payment of Stock or Cash. Any obligation of the
Company to pay and transfer to Employee cash or Stock pursuant to Section C.5
shall be subject to the satisfaction of all applicable federal, state and local
income and employment tax withholding requirements as determined by the Company,
and in connection therewith the Company is hereby authorized to withhold from
any cash or Stock remuneration then or thereafter payable to Employee any tax
required to be withheld by reason of such resulting compensation income.


D.
Miscellaneous.



1.Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company, a parent or subsidiary corporation (as defined
in section 428 of the Code) of the Company, or a corporation or a parent or
subsidiary of such corporation. Any question as to whether and when there has
been a termination of such employment, and the cause of any such termination,
shall be determined by the Committee in its sole discretion, and such
determination shall be final.





--------------------------------------------------------------------------------






2.Voting and Other Rights. Unless and until a certificate or certificates
representing shares of Stock shall have been issued by the Company to Employee
in connection with the payment of Stock in connection with Vested Restricted
Stock Units, or any payment of a Value Management Award made in Stock, Employee
shall not be, or have any of the rights or privileges of a shareholder of the
Company with respect to, shares of Stock.


3.Status of Stock. Notwithstanding any other provision of this Agreement, in the
absence of an effective registration statement under the Securities Act, or an
available exemption from registration under the Securities Act, for the issuance
of shares of Stock in connection with any Award granted hereby, such issuance of
shares of Stock will be delayed until registration of such shares of Stock is
effective or an exemption from registration under the Securities Act is
available. The Company intends to use its best efforts to ensure that no such
delay will occur. In the event exemption from registration under the Securities
Act is available, Employee, if requested by the Company to do so, will execute
and deliver to the Company in writing an agreement containing such provisions as
the Company may require to assure compliance with applicable securities laws.
Employee agrees that the shares of Stock that Employee may acquire in connection
with any Award will not be sold or otherwise disposed of in any manner that
would constitute a violation of any applicable securities laws. Employee also
agrees that (a) the certificates representing such shares of Stock may bear such
legend or legends as the Company deems appropriate in order to assure compliance
with applicable securities laws,
(b) the Company may refuse to register the transfer of such shares of Stock on
the stock transfer records of the Company if such proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
any applicable securities law and (c) the Company may give related instructions
to its transfer agent, if any, to stop registration of the transfer of such
shares of Stock.


4.Reimbursement by Employee. Employee hereby agrees that if (a) the payment of
any Value Management Award or gains realized upon sale of Stock acquired upon
Vesting of any Restricted Stock Units was predicated upon the achievement of
financial results that were the product of fraudulent activity or were
subsequently the subject of a material negative restatement of the Company’s
financial statements as filed with the Securities and Exchange Commission (SEC),
(b) in the Committee’s sole discretion Employee engaged in fraud or conduct
known by him or her to be in violation of SEC rules and regulations or Company
policy that caused Employee to be personally responsible for the fraudulent
activity or restatement, and (c) in the Committee’s judgment in light of
relevant facts and circumstances a lower payment would have been made to, or
less gain would have been realized by, Employee absent such restatement or
fraudulent activity, then immediately upon demand by the Committee, Employee
shall reimburse the Company: (i) the entire amount of any such payment of such
Value Management Award; and (ii) the entire amount of proceeds received by
Employee from the sale of such Stock acquired upon Vesting of Restricted Stock
Units.


5.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.


6.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Washington.









--------------------------------------------------------------------------------




Exhibit A


Deltic Timber Corp.
International Paper Co.
Louisiana-Pacific Corp.
Mead-Westvaco Corporation
Potlatch Corporation
Rayonier Inc.
The St. Joe Company
Timberwest Forest Corp.
Universal Forest Products Inc.
Weyerhaeuser Co.





